In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                          No. 15-1376V
                                      Filed: June 28, 2016
                                         UNPUBLISHED

****************************
NAOMI YANAGAWA,                         *
                                        *
                    Petitioner,         *     Joint Stipulation on Damages;
v.                                      *     Influenza (“Flu”) Vaccine;
                                        *     Guillain-Barre Syndrome (“GBS”);
SECRETARY OF HEALTH                     *     Special Processing Unit (“SPU”)
AND HUMAN SERVICES,                     *
                                        *
                    Respondent.         *
                                        *
****************************
Leah Durant, Law Offices of Leah V. Durant, PLLC, Washington, DC, for petitioner.
Darryl Wishard, U.S. Department of Justice, Washington, DC, for respondent.

                              DECISION ON JOINT STIPULATION1

Dorsey, Chief Special Master:

        On November 13, 2015, petitioner filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.,2 (the
“Vaccine Act”). Petitioner alleges that she suffered from Guillain-Barre syndrome
(“GBS”) following a November 16, 2012 influenza (“flu”) vaccination. Petition at 1;
Stipulation, filed June 27, 2016, at ¶¶ 1-2. Petitioner further alleges the vaccine was
administered within the United States, petitioner experienced symptoms of the injury for
more than six months, and there has been no prior award or settlement of a civil action
for damages as a result of her alleged injuries. Petition at 1; Stipulation at ¶¶ 3-5.
“Respondent denies that the vaccine either caused or significantly aggravated
petitioner’s alleged injuries or any other injury, and denies that petitioner’s current
disabilities are the result of a vaccine-related injury.” Stipulation at ¶ 6.



1
  Because this unpublished decision contains a reasoned explanation for the action in this case, the
undersigned intends to post it on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits
within this definition, the undersigned will redact such material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
        Nevertheless, on June 27, 2016, the parties filed the attached joint stipulation,
stating that a decision should be entered awarding compensation. The undersigned
finds the stipulation reasonable and adopts it as the decision of the Court in awarding
damages, on the terms set forth therein.

        The parties stipulate that petitioner shall receive the following compensation:

        A lump sum of $187,000.00 in the form of a check payable to petitioner.
        Stipulation at ¶ 8. This amount represents compensation for all items of
        damages that would be available under 42 U.S.C. § 300aa-15(a). Id.

       The undersigned approves the requested amount for petitioner’s compensation.
In the absence of a motion for review filed pursuant to RCFC Appendix B, the clerk of
the court is directed to enter judgment in accordance with this decision.3

IT IS SO ORDERED.

                                          s/Nora Beth Dorsey
                                          Nora Beth Dorsey
                                          Chief Special Master




3
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.

                                                      2
             Case 1:15-vv-01376-UNJ Document 24 Filed 06/27/16 Page 1 of 5




                  IN THE UNITED ST ATES COURT OF FEDERAL CLAIMS
                            OFFICE OF SPECIAL MASTERS

                                                  )
NAOMI YANAGA WA,                                  )
                                                  )
                      Petiti oner,                )       No. I 5- I 376 V   ECF
                                                  )
                 V.                               )       C hief Specia l Master Dorsey
                                                  )
SEC R ETA RY OF H EA LT H                         )
AN D HUMAN SERVICES,                              )
                                                  )
                     Respondent.                  )
~~~~~~~~~~~~~~                                    )
                                             STIPULATION

        The parties here by stipulate to the fo llowing matters:

        I.    Petitio ner, Naomi Yanagawa, fil ed a petitio n for vaccine compensation under the

Natio na l Vaccine Injury Compensation Program, 42 U.S.C. §§ J OOaa-10 to 34 (the " Vaccine

Program").      The petitio n seeks compensation for injuries allegedl y re lated to petitioner's receipt

o f the influe nza ("flu ") vaccine, which is conta ined in the Vacc ine Injury Table (the "Table"), 42

C.F.R. § I 00. 3(a).

        2.    On November 16, 20 I 2, petitioner received the flu vacc ine.

        3.    The vacc in e was admini stered w ithin the United States.

        4.    Petitioner a lleges that, as a result of receiv ing the vaccine, she suffe red fro m

G uilla in-Barre syndro me ("G BS"), and that s he experienced symptoms o f thi s injury for mo re

than s ix mo nths.

        5.    Petitio ner represents that there has been no pri or award o r settlement of a ci vil actio n

for damages as a result o f her a lleged injuri es.
             Case 1:15-vv-01376-UNJ Document 24 Filed 06/27/16 Page 2 of 5




        6.     Respondent denies that the vaccine either caused or sign ificant ly aggravated

petitioner's alleged injuries or any other injury, and denies that petitioner' s current disabilities

are the result of a vacc ine-related injury.

        7.     Maintaining their above-stated positions, the parties never1heless now agree th at the

issues between them shall be settl ed and that a deci sion should be entered awarding the

compensation described in paragraph 8 of this Stipulati on.

        8.     As soon as practicab le after an entry of judgment reflecting a decision consistent

with the terms of this Stipulation, and after petitioner has fi led an election to receive

compensation pursuant to 42 U.S.C. § 300aa-2 l (a)( I), the Secretary of Hea lth and Human

Services wi ll issue the fo llowing vaccine compensation payment:

                  A lump sum of $ 187,000.00, in the form of a check payable to petiti oner.

Th is amount represents compensation for all damages that would be avai lab le under 42 U.S.C. §

300aa-1 5(a).

        9.     As soon as practicable after the entry of judgment on entitlement in thi s case, and

after petitioner has filed both a proper and timely election to receive compensation pursuant to

42 U.S.C. Section 300aa-2 I(a)( I), and an application, the parties wi 11 submit to further

proceedin gs before the special master to award reasonable attorneys ' fees and costs incurred in

proceedi ng upon this petition.

        I 0.    Petitioner and her attorney represent that compensation to be prov ided pursuant to

this Stipulation is not for any item s or services for which the Program is not primarily liable

under 42 U.S.C. § 300aa- l 5(g), to the extent that payment has been made or can reasonably be

expected to be made under any State compensation programs, insurance policies, Federa l or

State health benefits program s (other than Title XIX of the Soc ial Security Act (42 U.S.C.

                                                    2
          Case 1:15-vv-01376-UNJ Document 24 Filed 06/27/16 Page 3 of 5




§ 1396 et seq.)), or by entities that provide health services on a pre-paid basis.

        11 .   Payment made pursuant to paragraph 8 of thi s Stipulation, and any amounts

awarded pursuant to paragraph 9 of thi s Stipul ation, wi ll be made in accordance with 42 U.S.C.

§ 300aa- I 5(i), subject to the availability of su fftcient statutory fund s.

        12.    The parties and their attorneys fu11her agree and stipulate that, except for any award

for attorneys' fees and liti gation costs, the money prov ided pursuant to this Stipulation will be

used solely for the benefit of petitioner, as contemplated by a strict construction of 42 U .S.C.

§ 300aa-l 5(a) and (d), and subject to the conditions of 42 U.S.C. §§ 300aa-l 5(g) and (h).

        13.    In return fo r the payments described in paragraph s 8 and 9, petitioner, in her

indi vidual capacity and on behalf of her heirs, executors, admini strators, successors or assigns,

does forever irrevocably and unconditionally release, acq uit and discharge the United States and

the Secretary of Health and Human Serv ices from any and all actions, causes of action (including

agreements, judgments, claim s, damages, loss of services, expenses and all demands of whatever

kind or nature) that have been brought, could have been brought, or could be timel y brought in

the Court of Federal Claims, under the National Vacc ine Injury Compensation Program, 42

U.S.C. § 300aa- l 0 et seq., on account of, or in any way growi ng out of, any and all known or

unknown, suspected or un suspected personal injuries to or death of petitioner resulting from , or

alleged to have resulted fro m, the vaccine administered on November 16, 20 12, as alleged by

petitioner in a petition for vac~ ine compensation filed on or about November 13, 20 15, in the

United States Court of Federal Claims as petition No. I 5-l 376Y.

        14.    If petitioner should die prior to entry of judgment, this agreement shal I be voidable

upon proper notice to the Court on behalf of either or both of the parties.

        15.    If the special master fai ls to issue a decision in complete conformity with the term s

                                                     3
          Case 1:15-vv-01376-UNJ Document 24 Filed 06/27/16 Page 4 of 5




of this Stipulation or ifthe Court of Federal Claims fails to enter judgment in conformity with a

decision that is in complete conformity with the terms of this Stipulati on, then the parties'

settlement and thi s Stipulati on shall be voidabl e at the sole discretion of either party.

        16.   This Stipulation expresses a full and complete negoti ated settlement of li ability and

damages claimed under the National Childhood Vaccine Injury Act of 1986, as amended, except

as otherwise noted in paragraph 9 above.       There is absolutely no agreement on the part of the

parties hereto to make any payment or to do any act or thing other than is herein expressly stated

and clearl y agreed to.   T he parties furth er agree and understand that the award described in thi s

stipul ati on may re flect a compromi se of the parties' respective pos itions as to liability and/or

amount of damages, and further, that a change in the nature o f the injury or condition or in the

items of compensation sought, is not grounds to modify or rev ise this agreement.

        17. This Stipul ati on shall not be construed as an admission by the United States or the

Secretary of Health and Human Services that the vaccin e rece ived by petitioner either caused or

signifi cantly aggravated petitioner' s alleged injuries or any other injury.

        18. All rights and obligations of petitioner hereunder shall apply equally to petitioner' s

heirs, executors, administrators, successors, and/or assigns.

                                      END OF STlP ULATlON




                                                    4
                       Case 1:15-vv-01376-UNJ Document 24 Filed 06/27/16 Page 5 of 5
Jun 20 16 12:37a                                                                              p.6




                   Respectfully subm.iued,

                    PETITIO NER:




                   NAOMI YANAGAWA

                   ATIORN EY OF RECORD FOR                      AUfHOR JZED REPRESE NTATIVE
                   PETmON ER:                                   OFT.HE ATIORN EY GENERAL:




             %~    Law Offices of Leah V. Durant, P LL.C.
                   888 16111 Street NW, Suite 800
                                                                ~~11&(;
                                                                Deputy Director
                                                                Torts Branch
                   Washington, DC 20006                         Civil Division
                   (202) 775-9200                               U.S. Department ofJustice
                                                                P.O. Box 146
                                                                Benjamin Franklin. Station
                                                                Washington, DC 20044-0146

                                                                ATIORN EY OF RECORD FOR
                                                                RESPONDENT:




                             NN        M.D                      DARRYL R. WISHARD
                   Actina o\rect.or, Division oflnjury          Sr.ni.or Trial Attorney
                ·C-Ompcoaation Programs                         Torts Branch
               Healthcare Systems·Bureau                        Civil Division
               U.S. Department of Heal1h                        U.S. Department of Justice
                 and Human Services                             P.O. Box 146           .
               5600 Fishers Lane                                Benjamin Fnmklin SIBtion
               P&Iklawn Building, Mail Stop 08Nl46B             Washington, DC 20044-014 6
               Rockville, MD 20857                              Tel: (202) 616-4357




                                                            5